Case 16-06097-dd           Doc 32 Filed 03/08/19 Entered 03/08/19 14:58:17                 Desc Main
                                  Document      Page 1 of 19
                            UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF SOUTH CAROLINA
                                                         CASE NO: 16-06097-dd
IN RE:                                                   CHAPTER: 7

Clarence Leon Howard, Jr., Leon Howard                   Statement of Change

Ashley Boheler Howard, Ashley Marie Boheler, Ashley
Marie Hatcher

                           DEBTOR(S)

Address: 260 Darren Boozer Road, Prosperity, SC
29127

Last four digits of Social‐Security or Individual Tax‐
Payer‐Identification (ITIN) No(s)., (if any): 
3757,7662 


In accordance with Bankruptcy Rule 1009 and Local Rule 1009-1, the undersigned hereby
amends Schedule E/F.

Amended Schedule E/F to add new creditors, medical bills.



Date: 3/8/19                                               /s/ Colleen Brunson
                                                           Signature of Attorney
                                                           Colleen Brunson
                                                           Brunson Law, LLC
                                                           1612 Marion Street, Suite 310
                                                           Columbia, SC 29201
                                                           (803) 403-1955(p)
                                                           (866) 321-7829(f)
                                                           cbrunson@brunsonlawllc.com
                                                           District Court I.D. #9609
Case 16-06097-dd            Doc 32 Filed 03/08/19 Entered 03/08/19 14:58:17            Desc Main
                                   Document      Page 2 of 19
                             UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF SOUTH CAROLINA
                                                              CASE NO: 16-06097-dd
IN RE:                                                        CHAPTER: 7

Clarence Leon Howard, Jr., Leon Howard                        Certificate of Service

Ashley Boheler Howard, Ashley Marie Boheler, Ashley
Marie Hatcher

                            DEBTOR(S)

Address: 260 Darren Boozer Road, Prosperity, SC
29127

Last four digits of Social-Security or Individual Tax-
Payer-Identification (ITIN) No(s)., (if any): 3757,7662

                                                           


     The undersigned hereby certifies that she properly served the foregoing notice of
Amended Schedule E/F and notice of chapter 7 hearing.

Lab Corp of America
PO Box 1235
Elmsford, NY 10523-0935

LabCorp
PO Box 2240
Burlington, NC 27216

Newberry County Memorial Hospital
PO Box 497
Newberry, SC 29108

Lake Murray Pediatric Dentistry
740 Old Lexington Highway
Chapin, SC 29036

Credit One
PO Box 98873
Las Vegas, NV 89193

Verizon Wireless Bankruptcy Admin.
500 Technology Drive, Ste. 550
Saint Charles, MO 63304

Progressive Leasing
256 W Data Drive
Draper, UT 84020
Case 16-06097-dd   Doc 32Filed 03/08/19 Entered 03/08/19 14:58:17        Desc Main
                         Document      Page 3 of 19
                   UNITED STATES BANKRUPTCY COURT
                     DISTRICT OF SOUTH CAROLINA




Date: 3/8/19                             /s/ Colleen Brunson
                                         Signature of Attorney
                                         Colleen Brunson
                                         Brunson Law, LLC
                                         1612 Marion Street, Suite 310
                                         Columbia, SC 29201
                                         (803) 403-1955(p)
                                         (866) 321-7829(f)
                                         cbrunson@brunsonlawllc.com
                                         District Court I.D. #9609
               Case 16-06097-dd                     Doc 32             Filed 03/08/19 Entered 03/08/19 14:58:17                                           Desc Main
                                                                       Document      Page 4 of 19
 Fill in this information to identify your case:

 Debtor 1                     Clarence Leon Howard, Jr.
                              First Name                    Middle Name                        Last Name

 Debtor 2                     Ashley Boheler Howard
 (Spouse if, filing)          First Name                    Middle Name                        Last Name


 United States Bankruptcy Court for the:                DISTRICT OF SOUTH CAROLINA

 Case number           16-06097
 (if known)
                                                                                                                                                          Check if this is an
                                                                                                                                                          amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                     12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
           No. Go to Part 2.

           Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
       Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                        Total claim          Priority               Nonpriority
                                                                                                                                             amount                 amount
 2.1          Brunson Law LLC                                        Last 4 digits of account number                          $3,500.00             $3,500.00                    $0.00
              Priority Creditor's Name
              1612 Marion Street, Suite 310                          When was the debt incurred?
              Columbia, SC 29201
              Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
              Debtor 1 only                                             Unliquidated
              Debtor 2 only                                             Disputed
              Debtor 1 and Debtor 2 only                             Type of PRIORITY unsecured claim:

              At least one of the debtors and another                   Domestic support obligations

              Check if this claim is for a community debt               Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated

              No                                                        Other. Specify   Wages, salaries, and commissions
              Yes                                                                        Attorney Fees

 Part 2:        List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

           No. You have nothing to report in this part. Submit this form to the court with your other schedules.

           Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                  Page 1 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                              46283                                                Best Case Bankruptcy
            Case 16-06097-dd                        Doc 32           Filed 03/08/19 Entered 03/08/19 14:58:17                                       Desc Main
                                                                     Document      Page 5 of 19
 Debtor 1 Clarence Leon Howard, Jr.
 Debtor 2 Ashley Boheler Howard                                                                          Case number (if known)         16-06097

 4.1      Cab Collection Agency                                      Last 4 digits of account number       1514                                                $532.00
          Nonpriority Creditor's Name
          5640 Rivers Ave.                                           When was the debt incurred?           2014
          Charleston, SC 29406
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection for medical bills


 4.2      Cab Collection Agency                                      Last 4 digits of account number       7117                                                $745.00
          Nonpriority Creditor's Name
          5640 Rivers Ave.                                           When was the debt incurred?           2011
          Charleston, SC 29406
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection for medical bills


 4.3      Cab Collection Agency                                      Last 4 digits of account number       1678                                                $915.00
          Nonpriority Creditor's Name
          5640 Rivers Ave.                                           When was the debt incurred?           2016
          Charleston, SC 29406
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   collection for medical bills




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 2 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 16-06097-dd                        Doc 32           Filed 03/08/19 Entered 03/08/19 14:58:17                                       Desc Main
                                                                     Document      Page 6 of 19
 Debtor 1 Clarence Leon Howard, Jr.
 Debtor 2 Ashley Boheler Howard                                                                          Case number (if known)         16-06097

 4.4      Cab Collection Agency                                      Last 4 digits of account number       5199                                              $1,581.00
          Nonpriority Creditor's Name
          5640 Rivers Ave.                                           When was the debt incurred?           2014
          Charleston, SC 29406
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   collection for medical bills


 4.5      Cab Collection Agency                                      Last 4 digits of account number       7737                                              $2,253.00
          Nonpriority Creditor's Name
          5640 Rivers Ave.                                           When was the debt incurred?           2011
          Charleston, SC 29406
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection for medical bills


 4.6      Cab Collection Agency                                      Last 4 digits of account number       3929                                                $138.00
          Nonpriority Creditor's Name
          5640 Rivers Ave.                                           When was the debt incurred?           2015
          Charleston, SC 29406
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection for medical bills




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 3 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 16-06097-dd                        Doc 32           Filed 03/08/19 Entered 03/08/19 14:58:17                                       Desc Main
                                                                     Document      Page 7 of 19
 Debtor 1 Clarence Leon Howard, Jr.
 Debtor 2 Ashley Boheler Howard                                                                          Case number (if known)         16-06097

 4.7      Cab Collection Agency                                      Last 4 digits of account number       3819                                                $625.00
          Nonpriority Creditor's Name
          5640 Rivers Ave.                                           When was the debt incurred?           2012
          Charleston, SC 29406
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection for medical bills


 4.8      Cab Collection Agency                                      Last 4 digits of account number       6631                                              $2,214.00
          Nonpriority Creditor's Name
          5640 Rivers Ave.                                           When was the debt incurred?           2012
          Charleston, SC 29406
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection for medical bills


 4.9      Cab Collection Agency                                      Last 4 digits of account number       6310                                                $243.00
          Nonpriority Creditor's Name
          5640 Rivers Ave.                                           When was the debt incurred?           2013
          Charleston, SC 29406
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection for medical bills




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 4 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 16-06097-dd                        Doc 32           Filed 03/08/19 Entered 03/08/19 14:58:17                                       Desc Main
                                                                     Document      Page 8 of 19
 Debtor 1 Clarence Leon Howard, Jr.
 Debtor 2 Ashley Boheler Howard                                                                          Case number (if known)         16-06097

 4.1
 0        Credit One Bank                                            Last 4 digits of account number                                                           $613.07
          Nonpriority Creditor's Name
          PO Box 98873                                               When was the debt incurred?
          Las Vegas, NV 89193-8873
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card purchases


 4.1
 1        ERC                                                        Last 4 digits of account number       5226                                                  $91.00
          Nonpriority Creditor's Name
          PO Box 57547                                               When was the debt incurred?           2016
          Jacksonville, FL 32241
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collections for AT&T


 4.1
 2        General Surgery of NCMH                                    Last 4 digits of account number       9320                                                  $96.01
          Nonpriority Creditor's Name
          PO Box 497                                                 When was the debt incurred?
          Newberry, SC 29108
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Bills




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 5 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 16-06097-dd                        Doc 32           Filed 03/08/19 Entered 03/08/19 14:58:17                                       Desc Main
                                                                     Document      Page 9 of 19
 Debtor 1 Clarence Leon Howard, Jr.
 Debtor 2 Ashley Boheler Howard                                                                          Case number (if known)         16-06097

 4.1
 3        General Surgical Services                                  Last 4 digits of account number                                                           $900.00
          Nonpriority Creditor's Name
          1830 Pondfield Road                                        When was the debt incurred?
          Newberry, SC 29108
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Bills


 4.1
 4        IC Systems Inc                                             Last 4 digits of account number       7001                                                  $60.00
          Nonpriority Creditor's Name
          PO Box 64378                                               When was the debt incurred?           2014
          Saint Paul, MN 55164
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   collection for medical bills


 4.1
 5        IRS                                                        Last 4 digits of account number                                                               $0.00
          Nonpriority Creditor's Name
          PO Box 7346                                                When was the debt incurred?
          Philadelphia, PA 19101
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   notice only




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 6 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 16-06097-dd                        Doc 32            Filed 03/08/19 Entered 03/08/19 14:58:17                                      Desc Main
                                                                     Document      Page 10 of 19
 Debtor 1 Clarence Leon Howard, Jr.
 Debtor 2 Ashley Boheler Howard                                                                          Case number (if known)         16-06097

 4.1
 6        Lab Corp. of America                                       Last 4 digits of account number                                                               $7.05
          Nonpriority Creditor's Name
          PO Box 1235                                                When was the debt incurred?
          Elmsford, NY 10523-0935
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Bills


 4.1
 7        LabCorp                                                    Last 4 digits of account number                                                           $139.60
          Nonpriority Creditor's Name
          PO Box 2240                                                When was the debt incurred?
          Burlington, NC 27216
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Bills


 4.1
 8        Lake Murray Pediatric Dentistry                            Last 4 digits of account number                                                           $614.00
          Nonpriority Creditor's Name
          740 Old Lexington Highway                                  When was the debt incurred?
          Chapin, SC 29036-7979
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Bills




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 7 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 16-06097-dd                        Doc 32            Filed 03/08/19 Entered 03/08/19 14:58:17                                      Desc Main
                                                                     Document      Page 11 of 19
 Debtor 1 Clarence Leon Howard, Jr.
 Debtor 2 Ashley Boheler Howard                                                                          Case number (if known)         16-06097

 4.1
 9        MABT/Contfin                                               Last 4 digits of account number       0479                                                $313.00
          Nonpriority Creditor's Name
          PO Box 11743                                               When was the debt incurred?           2015
          Wilmington, DE 19850
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card purchases


 4.2      Newberry County Memorial
 0        Hospital                                                   Last 4 digits of account number                                                           $116.20
          Nonpriority Creditor's Name
          PO Box 497                                                 When was the debt incurred?
          Newberry, SC 29108
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Bills


 4.2      Newberry County Memorial
 1        Hospital                                                   Last 4 digits of account number                                                             $86.51
          Nonpriority Creditor's Name
          PO Box 497                                                 When was the debt incurred?
          Newberry, SC 29108
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Bills




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 8 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 16-06097-dd                        Doc 32            Filed 03/08/19 Entered 03/08/19 14:58:17                                      Desc Main
                                                                     Document      Page 12 of 19
 Debtor 1 Clarence Leon Howard, Jr.
 Debtor 2 Ashley Boheler Howard                                                                          Case number (if known)         16-06097

 4.2      Newberry County Memorial
 2        Hospital                                                   Last 4 digits of account number                                                               $6.40
          Nonpriority Creditor's Name
          PO Box 497                                                 When was the debt incurred?
          Newberry, SC 29108
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Bills


 4.2      Newberry County Memorial
 3        Hospital                                                   Last 4 digits of account number                                                               $9.42
          Nonpriority Creditor's Name
          PO Box 497                                                 When was the debt incurred?
          Newberry, SC 29108
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Bills


 4.2      Newberry County Memorial
 4        Hospital                                                   Last 4 digits of account number                                                       $11,421.61
          Nonpriority Creditor's Name
          PO Box 497                                                 When was the debt incurred?
          Newberry, SC 29108
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Bills




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 9 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 16-06097-dd                        Doc 32            Filed 03/08/19 Entered 03/08/19 14:58:17                                      Desc Main
                                                                     Document      Page 13 of 19
 Debtor 1 Clarence Leon Howard, Jr.
 Debtor 2 Ashley Boheler Howard                                                                          Case number (if known)         16-06097

 4.2      Newberry County Memorial
 5        Hospital                                                   Last 4 digits of account number                                                           $116.20
          Nonpriority Creditor's Name
          PO Box 497                                                 When was the debt incurred?
          Newberry, SC 29108
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Bills


 4.2      Newberry County Memorial
 6        Hospital                                                   Last 4 digits of account number                                                             $16.00
          Nonpriority Creditor's Name
          PO Box 497                                                 When was the debt incurred?
          Newberry, SC 29108
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Bills


 4.2      Newberry County Memorial
 7        Hospital                                                   Last 4 digits of account number                                                         $5,701.85
          Nonpriority Creditor's Name
          PO Box 497                                                 When was the debt incurred?
          Newberry, SC 29108
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Bills




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 10 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 16-06097-dd                        Doc 32            Filed 03/08/19 Entered 03/08/19 14:58:17                                      Desc Main
                                                                     Document      Page 14 of 19
 Debtor 1 Clarence Leon Howard, Jr.
 Debtor 2 Ashley Boheler Howard                                                                          Case number (if known)         16-06097

 4.2
 8        Optimum Outcomes Inc.                                      Last 4 digits of account number       8259                                                $704.00
          Nonpriority Creditor's Name
          PO Box 58015                                               When was the debt incurred?           2011
          Raleigh, NC 27658
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection for medical bills


 4.2
 9        Professional Debt                                          Last 4 digits of account number       0045                                              $1,037.00
          Nonpriority Creditor's Name
          4161 Carmichael Ave., Ste. 156                             When was the debt incurred?           2010
          Jacksonville, FL 32207
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collections


 4.3
 0        Progressive Leasing                                        Last 4 digits of account number                                                         $1,761.60
          Nonpriority Creditor's Name
          256 W Data Drive                                           When was the debt incurred?
          Draper, UT 84020
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deficiency




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 11 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 16-06097-dd                        Doc 32            Filed 03/08/19 Entered 03/08/19 14:58:17                                      Desc Main
                                                                     Document      Page 15 of 19
 Debtor 1 Clarence Leon Howard, Jr.
 Debtor 2 Ashley Boheler Howard                                                                          Case number (if known)         16-06097

 4.3
 1        Progressive Leasing                                        Last 4 digits of account number                                                         $1,552.00
          Nonpriority Creditor's Name
          256 W Data Drive                                           When was the debt incurred?
          Draper, UT 84020
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Services


 4.3
 2        Prosperity Town Hall                                       Last 4 digits of account number                                                           $350.00
          Nonpriority Creditor's Name
          250 School Drive                                           When was the debt incurred?
          Prosperity, SC 29127
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Services


 4.3
 3        Receivable Performance                                     Last 4 digits of account number       0879                                                $299.00
          Nonpriority Creditor's Name
          20816 44th Ave. West                                       When was the debt incurred?           2016
          Lynnwood, WA 98036
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collections for Directv




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 12 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 16-06097-dd                        Doc 32            Filed 03/08/19 Entered 03/08/19 14:58:17                                      Desc Main
                                                                     Document      Page 16 of 19
 Debtor 1 Clarence Leon Howard, Jr.
 Debtor 2 Ashley Boheler Howard                                                                          Case number (if known)         16-06097

 4.3
 4        Receivable Solutions Inc                                   Last 4 digits of account number                                                           $252.04
          Nonpriority Creditor's Name
          1325 Gardner Lane, Suite C                                 When was the debt incurred?
          Columbia, SC 29210
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection for medical bills


 4.3
 5        SCA Collections                                            Last 4 digits of account number       8149                                                  $76.00
          Nonpriority Creditor's Name
          PO Box 876                                                 When was the debt incurred?           2011
          Greenville, NC 27835
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection for medical bills


 4.3
 6        SCDOR                                                      Last 4 digits of account number                                                               $0.00
          Nonpriority Creditor's Name
          PO Box 12265                                               When was the debt incurred?
          Columbia, SC 29211
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   notice only




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 13 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 16-06097-dd                        Doc 32            Filed 03/08/19 Entered 03/08/19 14:58:17                                        Desc Main
                                                                     Document      Page 17 of 19
 Debtor 1 Clarence Leon Howard, Jr.
 Debtor 2 Ashley Boheler Howard                                                                          Case number (if known)          16-06097

 4.3
 7         United Resource Systems                                   Last 4 digits of account number       3482                                                       $725.00
           Nonpriority Creditor's Name
           3501 S Teller Street                                      When was the debt incurred?           2015
           Denver, CO 80235
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



 4.3       Verizon Wireless Bankruptcy
 8         Admin.                                                    Last 4 digits of account number                                                                $1,045.07
           Nonpriority Creditor's Name
           500 Technology Drive, Suite 550                           When was the debt incurred?
           Saint Charles, MO 63304
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Services

 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 MABT/Confin                                                   Line 4.19 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 121 Continental Drive, Ste. 108                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Newark, DE 19713
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Progressive Leasing                                           Line 4.30 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 10619 SOuth Jordan Gateway, Ste.                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 400
 South Jordan, UT 84095
                                                               Last 4 digits of account number


 Part 4:      Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                           0.00
         Total
       claims

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 14 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
            Case 16-06097-dd                        Doc 32            Filed 03/08/19 Entered 03/08/19 14:58:17                             Desc Main
                                                                     Document      Page 18 of 19
 Debtor 1 Clarence Leon Howard, Jr.
 Debtor 2 Ashley Boheler Howard                                                                         Case number (if known)    16-06097

  from Part 1           6b.   Taxes and certain other debts you owe the government                        6b.      $                     0.00
                        6c.   Claims for death or personal injury while you were intoxicated              6c.      $                     0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.     6d.      $                 3,500.00

                        6e.   Total Priority. Add lines 6a through 6d.                                    6e.      $                 3,500.00

                                                                                                                           Total Claim
                        6f.   Student loans                                                               6f.      $                     0.00
        Total
      claims
  from Part 2           6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                       6g.      $                     0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts           6h.      $                     0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount        6i.
                              here.                                                                                $                37,355.63

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                 6j.      $                37,355.63




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 15 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
               Case 16-06097-dd                     Doc 32            Filed 03/08/19 Entered 03/08/19 14:58:17                        Desc Main
                                                                     Document      Page 19 of 19




 Fill in this information to identify your case:

 Debtor 1                    Clarence Leon Howard, Jr.
                             First Name                     Middle Name             Last Name

 Debtor 2                    Ashley Boheler Howard
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              DISTRICT OF SOUTH CAROLINA

 Case number              16-06097
 (if known)
                                                                                                                                      Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Clarence Leon Howard, Jr.                                             X   /s/ Ashley Boheler Howard
              Clarence Leon Howard, Jr.                                                 Ashley Boheler Howard
              Signature of Debtor 1                                                     Signature of Debtor 2

              Date       March 8, 2019                                                  Date    March 8, 2019




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
